Case:18-07304-ESL12 Doc#:249 Filed:03/30/21 Entered:03/30/21 20:09:51                                       Desc: Main
                           Document Page 1 of 11

                             IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF PUERTO RICO

      IN RE:                                                            CASE NO. 18-07304 (ESL)

      VAQUERÍA LAS MARTAS, INC.                                         CHAPTER 12

               Debtor

        CONSOLIDATED REPLY TO THE CHAPTER 12 TRUSTEE’S OPPOSITION AND THE
            DEBTOR’S THREE RESPONSES TO CONDADO’S MOTION TO DISMISS
                       (Related ECF Nos. 213, 216, 224, 230, 232)

  TO THE HONORABLE COURT:

           COMES NOW creditor Condado 5, LLC (“Condado”), through the undersigned counsel,

  and respectfully states and prays as follows:

                                              Procedural Background

           1.       On February 8, 2021, Condado filed a Motion to Dismiss Under 11 U.S.C. §

  1208(c) (the “Motion to Dismiss”, ECF No. 213)1 for Debtor’s failure to file a timely confirmable

  plan, unreasonable delay or gross mismanagement by the debtor that is prejudicial to creditors,

  continuing loss to or diminution of the bankruptcy estate, and absence of a reasonable likelihood

  of rehabilitation. To avoid repetition, the Motion to Dismiss is incorporated by reference as if fully

  transcribed herein.

           2.       On February 12, 2021, the Debtor filed a Response to Denial of Confirmation,

  Preliminary Response to Condado 5’s Motion to Dismiss & Request for Emergency Measures to

  Allow Increase of Milk Production (the “Debtor’s First Response”, ECF No. 216). Although titled

  “Preliminary Response”, it is ultimately an opposition2 to the Motion to Dismiss. The Debtor

  argues that: (a) “it cannot propose a new Plan at this time” because Condado has “intercept[ed]

  100% of the … proceeds from the sale of raw milk” (id., at ¶¶ 3, 7); (b) Condado has “continued

  to intercept the milk proceeds in detriment to the debtor and its reorganization effort”, which has



  1 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Motion
  to Dismiss (ECF No. 213).
  2 “[T]he substance of the motion, not the nomenclature used or labels placed on motions, is controlling.” Velez Arcay

  v. Banco Santander De P.R (In re Velez Arcay), 499 B.R. 225, 235 (Bankr. D.P.R. 2013) (Lamoutte, B.J.) (citations
  omitted).
Case:18-07304-ESL12 Doc#:249 Filed:03/30/21 Entered:03/30/21 20:09:51                                       Desc: Main
                           Document Page 2 of 11

  “caused diminishing milk production” (id., at ¶¶ 9, 11); (c) the Debtor “has been denied use or

  access to its milk proceeds and profits” for 25 months, resulting in the “continue[d] … decline” of

  the fairy farm (id., at ¶ 18); and (d) has been hit by two natural disasters, Hurricane Maria in 2017

  and the COVID19 pandemic (id., at ¶ 22). The Debtor requests the Motion to Dismiss be denied

  (id., at p. 15) or, in the alternative, requests that payments to Condado be reduced and considered

  adequate protection payments “until the Appeal is decided”, and the Debtor be allowed (in an

  interim basis) the bi-weekly use of 100% of the cash collateral obtained from the sale of raw milk3

  (id., at ¶ 24).

           3.       On February 16, 2021, Condado filed a Motion for Leave to File Reply to Debtor's

  "Response to Denial of Confirmation, Preliminary Response to Condado 5's Motion to Dismiss &

  Request for Emergency Measures to Allow Increase of Milk Production" (ECF No. 219), which the

  Court granted (ECF No. 226).

           4.       On February 19, 2021, the Chapter 12 Trustee filed his own Opposition to Condado

  5, LLC’s Motion to Dismiss (the “Trustee’s Opposition”, ECF No. 224), arguing that: (a) Condado

  has continued to retain all proceeds from the sale of raw milk and “failed to refund the Debtor all

  amounts retained [post-petition] from the sale of raw milk”, which the Trustee claims “are vital” for

  the Debtor to submit a feasible and confirmable plan (id., at ¶ 4); and (b) “Debtor's problems with

  feasibility and the delay in obtaining confirmation of a plan is directly caused by Condado's own

  actions” (id., at ¶ 5).

           5.       On February 19, 2021, Condado filed a Motion for Leave to Reply to Chapter 12

  Trustee’s “Opposition to Condado 5, LLC’s Motion to Dismiss” or Otherwise Plead and for

  Extension of Time (ECF No. 227), which was granted by the Court (ECF No. 229).

           6.       But then, on February 22, 2021, the Debtor filed another Opposition to Condado 5,

  LLC’s Motion to Dismiss (the “Debtor’s Second Response”, ECF No. 230), arguing that: (a) it “has


  3This remedy was requested by the Debtor in Section B of its Motion to Determine that Milk Sale Proceeds Are Not
  Cash Collateral, or in the Alternative, Request to Use Cash Collateral to Avoid Continuing to the Estate Pending Final
  Hearing Pursuant to §363(c)(2) & Fed. R. Bankr. P. 4001(b)(2) (ECF No. 33, pp. 9-12).

                                                           -2-
Case:18-07304-ESL12 Doc#:249 Filed:03/30/21 Entered:03/30/21 20:09:51                           Desc: Main
                           Document Page 3 of 11

  no income to operate its business” because Condado has seized the proceeds from the sale of

  raw milk (id., at ¶ 1); (b) the “question of who has the right to the milk proceeds will decide if debtor

  has a feasible Chapter 12 Plan” (id., at ¶ 2); (c) adopted the Trustee’s Opposition and its

  arguments on the vitality that post-petition milk proceeds be returned (id., at ¶ 3); and (d), the

  Debtor’s plan (which has yet to be filed) “becomes feasible” “[i]f the milk proceeds belong to the

  estate” (id., at ¶ 4). Lastly, in a moment of self-awareness, the Debtor avers that if the District

  Court were to reverse this Court’s Opinion and Order (ECF No. 120), “that decision may seal

  debtor’s fate” (id., at ¶ 5), thereby admitting that it cannot propose a confirmable plan even after

  two years in bankruptcy.

          7.       Inexplicably, on February 23, 2021, the Debtor filed yet another Supplemented

  Opposition to Condado 5, LLC’s Motion to Dismiss (the “Debtor’s Third Response”, ECF No. 232),

  arguing that: (a) Condado has not demonstrated that the Debtor has failed to act diligently or

  reasonably throughout the case, unreasonably failed to comply with any Court orders, repeatedly

  or unreasonably failed to meet deadlines imposed the Court or by the Bankruptcy Code (id., at ¶

  5); and (b) Condado has suffered no prejudice from the Debtor’s delay, and was instead favored

  by it (id., at ¶ 4). The Debtor again contemplates its situation and laments that if the District Court

  were to reverse this Court’s Opinion and Order (ECF No. 120), “that decision may seal debtor’s

  fate” (id., at ¶ 10).

          8.       On March 11, 2021, Condado filed a Motion for Extension of Time to File

  Consolidated Reply to the Chapter 12 Trustees Opposition and the Debtors Three Responses to

  Condado’s Motion to Dismiss (ECF No. 240), which was granted by the Court (ECF No. 241).

                                     Applicable Law and Discussion

  (A)     Debtor’s Failure to Meet Deadlines

          9.       Neither the Debtor nor the Trustee dispute that the Debtor has consistently failed

  to file timely monthly operating reports. See MOR Table, Motion to Dismiss, ECF No. 213, p. 6.

  Moreover, neither the Debtor nor the Trustee dispute the other deadlines missed by the Debtor


                                                     -3-
Case:18-07304-ESL12 Doc#:249 Filed:03/30/21 Entered:03/30/21 20:09:51                               Desc: Main
                           Document Page 4 of 11

  as itemized in our Motion to Dismiss. The Debtor proffers no justification for its failure to comply.

  Conversely, and quite surprisingly, the Debtor categorically states that Condado has not

  demonstrated that it has failed to act diligently or reasonably throughout the case, unreasonably

  failed to comply with any Court order, or repeatedly or unreasonably failed to meet deadlines

  imposed this Court or the Bankruptcy Code. See Debtor’s Third Response, ECF No. 232, p. 2,

  ¶ 5. In the alternative, the Debtor argues that Condado has suffered no prejudice from the

  Debtor’s delay (id., p. 1, ¶ 4).

          10.     As discussed in our Motion to Dismiss, a corporate Chapter 12 debtor, like the

  Debtor in this case, has a duty to file monthly operating reports and failure to timely file them is

  cause for dismissal. See In re Weber, 297 B.R. 567, 572 (Bankr. N.D. Iowa 2003) (“failure to file

  monthly reports or provide the Trustee with other required financial information can also be

  grounds for dismissal”); In re Gribbins, 242 B.R. 637, 642 (Bankr. W.D.Ky. 1999), aff’d, 43 Fed.

  Appx. 861 (6th Cir. 2002) (dismissing a Chapter 12 case post-confirmation based, inter alia, on

  the debtor’s failure to file monthly reports); In re Akers, 594 B.R. 362, 375 (Bankr. W.D. Va. 2019),

  aff'd sub nom, Akers v. Micale, 609 B.R. 175 (W.D. Va. 2019) (“unreasonable delays can result

  from failure to timely file documents, failure to file a confirmable plan, failure to file a modified

  plan, or failure to perform under a confirmed plan.”), citing In re French, 139 B.R. 476, 476 (Bankr.

  D.S.D. 1992) (underline added).

          11.     In regard to the other deadlines missed by the Debtor, including the one to file a

  timely confirmable plan, we remit to our discussion in the undisputed Motion to Dismiss.

          12.     With respect to the Debtor’s argument that Condado has not been harmed by the

  Debtor’s delay, this Court has upheld that “[i]n bankruptcy, delays and the passage of time

  prejudice creditors and make feasibility of plans less likely.” In re Lopez-Llanos, 578 B.R. 700,

  711 (Bankr. D.P.R. 2017) (Lamoutte, B.J.). “Section 1307(c)(1) [identical to Section 1208(c)(1)4]



  4The only difference between these two sections is that Section 1208(c)(1) also includes the phrase “or gross
  mismanagement”. Compare 1208(c)(1) with Section 1307(c)(1).

                                                       -4-
Case:18-07304-ESL12 Doc#:249 Filed:03/30/21 Entered:03/30/21 20:09:51                                            Desc: Main
                           Document Page 5 of 11

  is concerned with prejudice suffered by creditors from delay, not the predicted harm to be suffered

  by a debtor from dismissal.” Id., at 710-711, citing In re Woods, 2012 Bankr. LEXIS 2848, at *7,

  2012 WL 2343897, at *2 (Bankr. D. Idaho 2012). Also see In re Rivera Sanchez, 80 B.R. 6, 8

  (Bankr. D.P.R. 1987) (Lamoutte, B.J.) (dismissing case “for unreasonable delay prejudicial to

  creditors and for denial of having the plan confirmed.”).

           13.       Condado notes that despite being put on notice that failure to timely file monthly

  operating reports is cause for dismiss, the Debtor is still filing operating reports late without any

  justification for the delay whatsoever. For instance, the operating report for the period of February

  2021 was filed on March 24, 2021, at 10:15 PM, that is, beyond the deadline imposed by PR LBR

  2015-2(a) without proffering any excuse for the delay.

           14.       The fact that the Chapter 12 Trustee opposes dismissal is puzzling, especially

  because he is called to observe compliance with these requirements5.

  (B)      The Debtor’s Proposed Solution to its Lack of Feasibility is Procedurally Improper

           15.       The Debtor and the Trustee are united in their position that the Debtor is unable to

  file a confirmable plan unless post-petition milk proceeds are returned following this Court’s

  Opinion and Order (ECF No. 120), whose appeal is stayed based on the pendency of the

  foregoing Motion to Dismiss. See Case No. 20-cv-01344, ECF No. 35. However, neither party

  has ever moved nor placed this Court in a proper position to rule that the collection of post-petition

  milk proceeds must be returned or halted after more than two years in bankruptcy. Even as of

  today, without a proposed plan of reorganization, the case remains to be like a drifting ship without

  a compass or course.

           16.       By way of example, on January 25, 2021, the Debtor filed a Motion to Enforce

  Ruling (ECF No. 210) under 11 U.S.C. § 105(a), which was denied as procedurally improper for




  5 “It is the sole responsibility of the trustee to thus administer estate assets, subject to supervision by the U.S. Trustee
  and pursuant to the Bankruptcy Code and Rules.” Hon Joan N. Feeney et al, 1 Bankruptcy Law Manual § 4:7 (5th ed.
  2020) (underline added). The US Trustee, of course, “is charged to serve as a watchdog to protect the integrity of the
  bankruptcy system”. In re Youk-See, 450 B.R. 312, 323 (Bankr. D. Mass. 2011).

                                                              -5-
Case:18-07304-ESL12 Doc#:249 Filed:03/30/21 Entered:03/30/21 20:09:51                    Desc: Main
                           Document Page 6 of 11

  the reasons stated in open Court. See Minutes of Hearing Held on January 26, 2021, ECF No.

  211 (“section 105 cannot override the divestiture rule on a matter closely related to the one on

  appeal”). Thereafter, the Debtor requested, as an alternative remedy, that post-petition milk

  proceeds be considered adequate protection payments, and be reduced, until the appeal is

  decided, and that it be allowed (in an interim basis) the bi-weekly use of 100% of the cash

  collateral obtained from the sale of raw milk in Debtor’s First Response (ECF No. 216, at ¶ 24).

  The forgoing requested is premised on Section B of Debtor’s Motion to Determine that Milk Sale

  Proceeds Are Not Cash Collateral, or in the Alternative, Request to Use Cash Collateral to Avoid

  Continuing to the Estate Pending Final Hearing Pursuant to §363(c)(2) & Fed. R. Bankr. P.

  4001(b)(2) (ECF No. 33, pp. 9-12). But each request was or is devoid of appropriate legal

  grounds, proper procedural avenues, denied or otherwise not granted by this Court.

         17.       Condado is under no obligation to educate the Debtor on pursuing bankruptcy

  relief. However, neither 11 U.S.C. §§ 105(a), § 363(c)(2), (e), nor an opposition to a motion to

  dismiss are substantively and/or procedurally appropriate to support or house the

  Debtor’s/Trustee’s request. Absent a request that is premised on appropriate legal grounds, the

  Debtor will continue to be unable to propose a confirmable plan to the detriment of creditors,

  including Condado. And again, such request would come after two (2) idle years in bankruptcy,

  which makes feasibility less and less likely with each passing day. See In re Lopez-Llanos, 578

  B.R. at 711.

  (C)    The Debtor is Unable to Propose a Confirmable Plan.

         18.       Assuming in arguendo that the Debtor would be able to surpass these hurdles, it

  has run out of time and is unable to propose a confirmable plan in its best-case scenario at this

  late juncture.

         19.       The Debtor filed for Chapter 12 of relief on December 14, 2018 (ECF No. 1), and

  has been in bankruptcy for two (2) years, three (3) months, and sixteen (16) days. Pursuant to

  11 U.S.C. § 1222(b)-(c), a Chapter 12 debtor must propose a repayment plan to make installments


                                                  -6-
Case:18-07304-ESL12 Doc#:249 Filed:03/30/21 Entered:03/30/21 20:09:51                                          Desc: Main
                           Document Page 7 of 11

  to creditors over a period of three to five (5) years. Specifically, a debtor’s proposed plan “may

  not provide for payments over a period that is longer than three years unless the court for cause

  approves a longer period, but the court may not approve a period that is longer than five years.”

  11 U.S.C. §§ 1222(c) (boldface added). Because a plan of reorganization may not be longer than

  five (5) years, the Debtor must make all plan payments within the two (2) years, eight (8)

  months, and fourteen (14) days remaining, that is, about 33 months altogether.

             20.      The Debtor’s only Plan filed (ECF No. 137), which presents its most favorable

  reorganization scenario6, was denied for lack of feasibility and failure to provide for Condado’s

  secured claim (Minutes of Hearing Held on January 26, 2021, ECF No. 211), proposed the

  following treatment for some of the collateral securing Condado’s claim:

             III Condado 5 to be paid value of its secured claim #6 [$205,000 residence Paseo
             Esmeralda, Arecibo + $109,118 27.28 cuerdas Bo. Naranjio, Hatillo] @ $313,118 w/
             4.5% over principal x 15 yrs amortized claim @ $2,395.33 monthly for 15 years
             to be paid directly to Condado 5, or its assignees, by Suiza Dairy, commencing within
             30 days from confirmation of Plan.
                                                        …
             V The approximately $1,354,907 general unsecured claims will be paid pro-rata
             at an approximate net dividend of at least $394,879 of timely filed claims [at
             approximately a 29% payout].

             VII The step up payments to the Plan are needed to allow debtor at least 6 months
             from the date of confirmation of the Plan and cessation of collection by Condado 5 of
             Debtor’s milk profits from Suiza Dairy to increase current low milk production by
             retaining maximum revenue for operation of dairy farm for maximized payout to both
             the bankruptcy estate & to secured creditor, Condado.

             VIII Condado 5 shall forthwith cease collection of what has been 100% of Debtor’s
             profits from milk sales to Suiza Dairy during more than two years to avoid further
             damage to Debtor’s organization effort. With the funds which Condado 5 shall cease
             to collect forthwith, Debtor will fund its Plan and inject much needed capital into the
             operation and growth of its dairy farm for a successful reorganization effort.

             IX Condado 5 to immediately reimburse Debtor for the preferential payments made by
             Suiza Dairy to Condado 5 from September 15, 2018 through at least May 31st, 2020,
             [or until the monthly collection ceases] from the sale of Debtor’s milk to Suiza Dairy
             Corporation.

             X The projections that support this Plan have factored in the anticipated
             reimbursement of preferential payments collected by Condado 5 on milk sales not
             subject to its lien from Suiza Dairy in the approximate amount of at least $77,925

  6   Pursuant to the Debtor’s First Response, “it cannot propose a new Plan at this time” (ECF No. 216, p. 1, ¶ 3).

                                                              -7-
Case:18-07304-ESL12 Doc#:249 Filed:03/30/21 Entered:03/30/21 20:09:51                      Desc: Main
                           Document Page 8 of 11

         during the pendency of this case since December 2018 until May 2020 and those
         collected 90 days before the bankruptcy petition when Condado 5’s UCC had already
         lapsed. The reimbursement of these amounts are vital to the purchase of cows and
         the operation of the dairy farm in order to boost production which has suffered from
         severe stagnation as a result of payment to Condado 5 of 100% of its profits from the
         sale of milk for over two years, and no compensation to Debtor for its work effort.

  Id., p. 2, §§ III-X (boldface added).

         21.     That is, the Debtor proposed to pay the “secured” portion of Condado’s claim of

  $1,626,362.59 (Proof of Claim 6-1), which the Debtor alleges is “$313,118”, through monthly

  payments of $2,395.33 for 15 years (180 months); and the remaining “$1,354,907” of Condado’s

  claim pro rata as a general unsecured claim, with “an approximate net dividend of at least

  $394,879” (a “29% payout”) commencing within 30 days from date of confirmation. Id. The

  proposed plan is unfeasible, and Debtor is unable to comply with its proposed treatment.

         22.     For the sake of illustration, we will analyze the monthly and weekly operating

  reports filed by the Debtor in its First Bankruptcy Case (Case No. 11-05236), which was dismissed

  upon the Trustee’s request for material default with the terms of the confirmed plan. In its First

  Bankruptcy Case, Debtor’s average monthly net income was approximately $8,850.60. See

  Operating Reports, Case No. 11-05236, ECF Nos. 30, 50, 82, 101, 103, 107, 108, 112, 127, 128,

  129, 120, 132, 135, 139, 141, 162, 164, 192,197, 198, 199, 207, 208, 209, 244, 248.

         23.     For the sake of argument, to comply with the “29% payout” or “approximate net

  dividend of at least $394,879” proposed by the Debtor, it would need to produce enough milk to

  sustain a minimum monthly net income of $11,966 ($394,879 ÷ 33 months = $11,966), this in

  addition to Debtor’s proposed monthly payments of $2,395.33 on account of the alleged

  “secured” portion of Condado’s claim.

         24.     Despite the Debtor and the Trustee’s averments, Condado is not the root or cause

  of the Debtor’s financial failings. Plainly, the Debtor is unable to comply with payments under the

  Plan in the short months remaining even without Condado “intercepting” post-petition milk

  proceeds. Debtor’s First Response, ECF No. 216, ¶ 7.



                                                  -8-
Case:18-07304-ESL12 Doc#:249 Filed:03/30/21 Entered:03/30/21 20:09:51                                         Desc: Main
                           Document Page 9 of 11

           25.      Condado thus sustains that dismissal, rather than conversion, is in the best interest

  of the creditors and the bankruptcy estate.

  (D)      Contrary to the assertions by the Debtor and the Trustee, Condado is prejudiced by the
           undue delay.

           26.      The Debtor and the Trustee repeat in unison in that Condado is not harmed, but

  rather benefits, from the Debtor’s delay in this case. A cursory review of the docket of the instant

  case reveals otherwise.

           27.      During this long two-year process, Condado has had to appear and defend itself

  from continuing attacks, past and present, from both the Trustee and the Debtor seeking to avoid

  the totality of its security interests, even after the Opinion and Order (ECF No. 120), to no avail,

  and is currently working and incurring additional costs to foreclose on this same loan. Again, it

  must be underscored that this loan matured and has been past due and payable in full since

  January 12, 2015. See Proof of Claim No. 6, pp. 6, 47. This translates to continuing increasing

  costs and attorneys’ fees, including a recent contested matter geared towards the total avoidance

  of Condado’s lien by the Trustee in his objection to Condado’s claim, which was denied by the

  Court. See ECF Nos. 225, 236 and 237. Additionally, on January 29, 2021, the Court denied the

  confirmation of the proposed Plan “for lack of feasibility and for failure to provide for secured claim

  number 6 by Condado” (ECF No. 211), and the Debtor, as of yet, has not attempted to propose

  any alternate plan whatsoever.

           28.      The Debtor and the Trustee also aver that this case hinges on the outcome of the

  current appeal and thus, intend confirmation proceedings to be permanently stayed until the

  District Court rules on the appeal. See Trustee’s Opposition, ECF No. 224, p. 2, ¶ 6; Debtor’s

  Second Response, ECF No. 230, pp. 1-3, ¶¶ 2 and 5; Debtor’s Second Response, ECF No. 232,

  p. 3, ¶ 10. But the Debtor is estopped from assuming such position, because when Condado

  sought a stay pending appeal in this case (ECF No. 181), the Debtor opposed it7 (ECF No. 189),


  7The Trustee has also sided with the Debtor in this argument, asserting and insinuating time and time again that
  Condado lost its stay pending appeal and this case cannot continue further with reorganization effort (in essence staying

                                                             -9-
Case:18-07304-ESL12 Doc#:249 Filed:03/30/21 Entered:03/30/21 20:09:51                                         Desc: Main
                           Document Page 10 of 11

  and the Court ruled in favor of the Debtor (ECF No. 190). Accordingly, the Debtor is now judicially

  estopped from asserting this position in its opposition to Condado’s Motion to Dismiss. See

  Robles Carmona v. Osnet Wireless Corp., 2020 Bankr. LEXIS 662, at *10, 2020 WL 1237919, at

  *3 (Bankr. D.P.R. 2020) (Lamoutte, B.J.) (explaining the standard and purpose of the doctrine of

  “judicial estoppel”), citing New Hampshire v. Maine, 121 S. Ct. 1808, 149 (2001), InterGen N.V.

  v. Grina, 344 F.3d 134, 144 (1st Cir. 2003), and Perry v. Blum, 629 F.3d 1, 8 (1st Cir. 2010). And

  so is the Trustee under the claim preclusion doctrine8.

           29.      Thus, this case cannot be in effect “stayed” confirmation-wise and remain without

  any direction towards confirmation or simply remain at a standstill. Viewed in the totality of the

  circumstances, including failures to comply with court ordered deadlines and obligations to timely

  file operating reports (which have not been disputed by the Debtor or the Trustee), we submit that

  there is ample cause to dismiss the instant case.

           30.      Lastly, the Debtor and the Trustee also aver that Condado has “seized”9, “retain[ed

  and] failed to refund”10 post-petition milk proceeds, which they contend to be the sole reason why

  the Debtor cannot move forward with any reorganization process. Assuming in arguendo their

  depiction, that argument cannot overshadow the fact that in over two years neither has moved

  this Court with the proper remedy(ies) or the appropriate procedural avenues so that Condado

  may assert its due process defenses.

           31.      At this juncture, the undue delay that warrants dismissal.




  the totality of this case). See Trustee’s Opposition, ECF No. 224, pp. 1-2, ¶¶ 4-5. The Trustee in this regard would be
  equally estopped to assert this same argument by claim preclusion. See In re Frau, 2014 Bankr. LEXIS 1631 (Bankr.
  D.P.R. 2014) (Lamoutte, B.J.) (discussing the doctrine of claim preclusion and collateral estoppel). In fact, the Trustee
  would be even further estopped considering that he has voluntarily dismissed his cross-appeal with the District Court
  upon the recent decision by the PR Supreme Court in PR Asset Portfolio 2013-1 Int'l, LLC v. Tropical Heifers, Inc.,
  2021 T.S.P.R. 30, 206 D.P.R. —— (2021). See Exhibit I. For the sake of judicial economy, Condado seeks leave to
  file Exhibit I in Spanish and, if an appeal should be taken, it will provide certified translations.
  8 Condado has requested the District Court to stay the appellate proceedings until the resolution of the pending Motion

  to Dismiss, for its ultimate decision may render the appeal moot (Case No. 20-cv-01344, ECF No. 29), which the District
  Court granted (Case No. 20-cv-01344, ECF No. 35).
  9 Debtor’s Second Response, ECF No. 230, p. 1, ¶ 1.
  10 Trustee’s Opposition, ECF No. 224, p. 1, ¶ 4.


                                                            -10-
Case:18-07304-ESL12 Doc#:249 Filed:03/30/21 Entered:03/30/21 20:09:51                    Desc: Main
                           Document Page 11 of 11

                                           Prayer for Relief

         WHEREFORE, Condado respectfully prays the Court (a) deny the Debtor’s First

  Response, the Trustee’s Opposition, the Debtor’s Second Response, and the Debtor’s Third

  Response, (b) dismiss the instant case for cause under 11 U.S.C. § 1208(c), and (c) grant any

  other relief it deems just and proper.

         RESPECTFULLY SUBMITTED.

         In San Juan, Puerto Rico, on this 30th day of March, 2021.

                                      Certificate of Service
  We hereby certify on this same date, we electronically filed the foregoing with the Clerk of the
  Court using the CM/ECF system, which will send notification of such filing to all CM/ECF
  participants in this case.




                                                                            Attorneys for Condado
                                                                                   PO Box 195168
                                                                         San Juan, PR 00919-5168
                                                                              Tel.: (787) 766-7000
                                                                              Fax: (787) 766-7001

                                                                                 /s/ Sonia E. Colón
                                                                                 SONIA E. COLÓN
                                                                             USDC-PR No. 213809
                                                                             scolon@ferraiuoli.com

                                                                        /s/ Gustavo A. Chico-Barris
                                                                      GUSTAVO A. CHICO-BARRIS
                                                                             USDC-PR No. 224205
                                                                            gchico@ferraiuoli.com

                                                                             /s/ Camille N. Somoza
                                                                            CAMILLE N. SOMOZA
                                                                            USDC-PR No. 302908
                                                                          csomoza@ferraiuoli.com

                                                                   /s/ Frances C. Brunet-Uriarte
                                                               FRANCES C. BRUNET-URIARTE
                                                                          USDC-PR No. 307006
                                                                          fbrunet@ferraiuoli.com




                                                 -11-
